Exhibit 10.1

 

EXPLORATION AND DEVELOPMENT AGREEMENT
WITH AREA OF MUTUAL INTEREST

 

DJ NIOBRARA PROJECT

 

Weld County, Colorado
Laramie County, Wyoming

 

This EXPLORATION AND DEVELOPMENT AGREEMENT WITH AREA OF MUTUAL INTEREST (this
“Agreement”), dated effective as of the 1st day of May, 2010 (the “Effective
Date”), is by and between Slawson Exploration Company, Inc., a Kansas
corporation, whose principal place of business is 727 North Waco, Suite 400,
Wichita, Kansas, 67203 (hereafter “SECI”), and Voyager Oil & Gas, Inc., whose
address is 2812 1st Ave. N., Suite 506, Billings, Montana, 59101 (hereafter
“Participant”).  SECI and Participant may be hereinafter collectively referred
to as “Party” or “Parties.”

 

RECITALS

 

A.                                   Whereas, SECI has acquired State of
Colorado Oil and Gas leasehold interests covering 32,960 gross and net acres in
lands located in Weld County, Colorado, within SECI’s DJ Niobrara Project.  Such
State of Colorado Oil and Gas Leases shall be hereafter referred to as “State
Leases.”  The area of SECI’s DJ Niobrara Project is depicted on Exhibit “A”
attached hereto and covers all of Weld County, Colorado, and all of Laramie
County, Wyoming, said area being hereafter referred to as the “Project Area.”  A
description of the State Leases is attached hereto as Exhibit “B.”

 

B.                                     Whereas, the State Leases have expiration
dates of November 15, 2010.  The State of Colorado has agreed that SECI may
extend the State Leases for an additional term of one year by:  (1) drilling
three horizontal Niobrara wells; (2) obtaining drilling permits on any other
State Leases that SECI desires to extend; (3) drilling and setting surface
casing with a drilling rig capable of drilling to a depth of 3,500 feet on each
of the State Leases that SECI desires to extend; and (4) paying prior to
November 15, 2010 a $10 per acre rental fee for each of the State Leases that
SECI desires to extend.

 

C.                                     Whereas, in order to extend the State
Leases, SECI will, in most cases, be required to pay 100% of the costs to drill
and set surface casing on wells where SECI does not own 100% of the spacing
unit.  Nonetheless, should these wells be drilled at a later date to a depth
deeper than the surface casing, SECI will use its best efforts to recoup from
any third party that participates in the drilling operations to deepen these
wells, such third party’s share of costs to drill and set surface casing.

 

D.                                    Whereas, Participant desires to
participate with SECI in the leasing, evaluation, drilling, and development of
the Project Area pursuant to the provisions of this Agreement and the agreements
by which SECI acquires leasehold contracts within the Project Area.

 

AGREEMENT

 

NOW THEREFORE, the Parties hereto, for the mutual promises contained herein and
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, do hereby contract and agree as follows:

 

ARTICLE 1.
Participation Interest

 

a.               By execution of this Agreement and payment of funds as set
forth in Article 2.a. below, Participant shall own a 50% interest in the State
Leases. Participant shall also have the right to acquire a 30% interest in
leases and lands (other than the State Leases) that are acquired by the Parties
in the Project Area, subject to the terms of this Agreement.  Participant agrees
to pay its proportionate share of all reasonable actual costs incurred in the
Project Area pursuant to the terms set out herein. Participant agrees that any
interest acquired from SECI by Participant shall be subject to the terms of the
State Leases and any other leases, options, and other agreements by which those
leasehold interests are acquired in the Project Area by the Parties.

 

1

--------------------------------------------------------------------------------


 

Participant shall be assigned and delivered proportionately reduced 79.5% net
revenue interest leases in the State Leases.

 

As to lands not covered by the State Leases in which SECI owns an interest,
Participant shall have a first right of refusal to acquire additional interests
(other than the 30% interest refusal above) from SECI in the event that SECI
elects to sell additional working interest in the Project Area. In the event
SECI elects to sell additional interest in the Project Area, SECI shall give
Participant written notice of the terms of the sale and Participant shall have
fifteen (15) days after receipt of such notice in which to make an election to
acquire such additional working interest from SECI under the terms of the sale. 
Failure by Participant to give written notice to SECI within the 15-day period
shall be deemed an election by Participant to not acquire the additional working
interest. This first right of refusal shall not apply to any working interest
that SECI may transfer to Slawson family members or other companies that are
owned by SECI or Slawson family members.

 

ARTICLE 2.
Leasehold Expenses

 

a.               Participant shall pay SECI on or before June 23, 2010 the sum
of seven million, five hundred thousand dollars ($7,500,000.00) for costs
associated with acquiring the State Leases.

 

b.              After the drilling of the first three horizontal Niobrara wells
described in Article 3 below, Participant shall pay SECI the sum of $500.00 per
net acre owned by Participant in the drillsite spacing unit on such State Leases
within ten (10) days after the date that SECI commences operations to drill to
deeper depths.

 

c.               After the drilling of the first three horizontal Niobrara
wells, as to any well drilled below the depth of surface casing that includes
leases other than State Leases, Participant shall pay SECI the sum of $250.00
per net acre then owned by Participant in the drillsite spacing unit in such
other leases within ten (10) days after the date that SECI commences operations
to drill to deeper depths.

 

d.              Should SECI acquire leasehold interests in the AMI (as defined
in Article 14) through a land trade, such as drilling a well for a third party
where a third party only retains an overriding royalty interest, that does not
include the payment of funds by SECI to earn such leasehold interests, it shall
be deemed that the acreage so earned shall have a value of $500.00 per net acre
and Participant shall pay SECI the sum of $500.00 per net mineral acre acquired
by Participant in such leasehold earned by SECI.  As to any lands earned through
a farmin where a third party retains the right to receive a backin working
interest after payout of a well, Participant shall not be subject to a leasehold
payment, but will be entitled to its proportionate share of such leasehold
earned.  Participant shall pay SECI within ten (10) days after the date that the
leasehold is earned by SECI.

 

e.               As to subsequent acquisitions of leasehold interests acquired
pursuant to the terms of this Agreement, other than leasehold acquired under the
terms of Article 2.d., Participant shall pay 50% of all the costs to acquire
such leasehold interest, including brokerage fees, for a 30% interest in such
acquired leasehold interests.  Participant shall remit payment for such
leasehold within ten (10) days from the date of invoice therefor.  Failure to
remit payment within said ten (10) days shall be deemed an election not to
participate in the leasehold acquisition.

 

ARTICLE 3.
Participation Terms

 

a.               Three (3) Horizontal Niobrara Wells.  SECI has proposed the
drilling of three (3) horizontal Niobrara wells to be located on the State
Leases that have full interest in the 640-acre spacing unit for each well.  It
is anticipated that the first well will spud on July 1, 2010, with the remaining
two wells to be drilled back to back after the first well.  Participant agrees
to participate in all costs to drill, equip, complete, test, and plug each of
the initial three (3) horizontal Niobrara wells with its 50% working interest

 

2

--------------------------------------------------------------------------------


 

and agrees to sign and return a copy of SECI’s Authority for Expenditure (“AFE”)
prior to the drilling of each well.  Participant will pay all AFE costs for each
well on an at-cost basis no later than two (2) business days following the
actual spud date of the well.  SECI is subject to a non-performance payment of
$400,000.00, to a third party, for each of the three wells that are not
drilled.  SECI agrees to use best efforts to drill each of the three wells.  If
for any reason all three wells are not drilled, Participant shall be obligated
to pay 50% of the performance penalty for any of the three wells not drilled.

 

b.              Drilling and Setting Surface Casing.  As to any well that is
drilled prior to November 15, 2010 to a depth to set surface casing on State
Leases for the purpose of receiving a one year extension to the term of such
lease, Participant agrees to participate in all costs to drill and set surface
casing and all costs to plug each well with a 50% working interest.  SECI will
provide Participant with an informational AFE showing the estimated costs
through the setting of surface casing.  Participant will pay such AFE costs for
each well on an at-cost basis no later than two (2) business days following the
actual spud date of the well.  It is understood that SECI and Participant may be
required to pay 100% of the cost to drill and set surface casing on some wells
in order to obtain a one-year extension on State Leases even though the Parties
may not own 100% of the spacing unit.  SECI will use its best efforts to recoup
payment from a third party at any time for the setting of surface casing and if
payment is received, SECI shall credit Participant with 50% of the funds
received by such third party.

 

c.               Election to Not Participate in Drilling on State Leases. 
Should either SECI or Participant elect to or be deemed to not participate in
the deepening of a well on State Leases after surface casing has been set,
the Party electing not to participate shall forfeit all of its interest in any
section located within two (2) miles of the section line for the applicable
spacing unit, except that no forfeiture shall occur as to lands within a spacing
unit in which State Leases are located, and in which such Party has participated
in a well beyond the setting of surface casing.  The forfeiting party shall not
receive any refund of costs associated with the forfeited leases or well costs.

 

ARTICLE 4.
Geophysical and Geological Data

 

Participant shall own in proportion to its share of interest in the Project
Area, and shall have access to review, all geophysical and exploration data
acquired by SECI within the Project Area.  Participant will participate and pay
its proportionate share of costs plus 10% on any newly acquired seismic in the
Project Area acquired by SECI or a third party, up to a maximum aggregate amount
of $3,000,000.00.  Participant must consent or agree to the acquisition of any
seismic costs in excess of $3,000,000.00.  Participant agrees to pay SECI within
ten (10) days after receipt of an invoice for such costs.

 

ARTICLE 5.
Other Costs

 

As to all other costs not covered in the preceding paragraphs, Participant shall
pay, on an at cost basis, its Participation Interest share of all other
reasonable actual third party costs incurred in the Project Area, or chargeable
under the applicable Joint Operating Agreement to operations in which
Participant elects to participate, or in which Participant is obligated to
participate by execution hereof, pursuant to the provisions of this Agreement.

 

ARTICLE 6.
Assignment of Leasehold Interest

 

SECI shall assign to Participant its Participation Interest in the
lease(s) comprising the spacing unit for the applicable wells in each instance
no later than sixty (60) days following the rig release date; provided, however,
that in the event Participant is required under the terms of its senior lending
facility to assign such rights to such lender, such assignment shall be made as
soon as reasonably practicable but no sooner than thirty (30) days following the
rig release date.  On the second anniversary of the date of this Agreement, SECI
shall assign to Participant its

 

3

--------------------------------------------------------------------------------


 

Participation Interest in all of the lease(s) depicted on Exhibit “B” that are
still in effect, to the extent not previously assigned to Participant.

 

 ARTICLE 7.

 

Drilling Proposals on Lands Other Than on the State Leases

 

a.               SECI will develop a drilling program for the identified well
site(s), focusing on a logical development of the Project Area.  SECI will
generally be responsible for initiating well proposals to Participant and other
parties participating; however, either Party that owns an interest in the State
Leases or the other leases may recommend the drilling of a well.  If SECI
receives a well recommendation from Participant relative to a proposed location
and SECI does not initiate a well proposal comparable to that received from
Participant for circulation to all participants within thirty (30) days of
receipt of Participant’s drilling recommendation, then Participant may initiate
a proposal relative to such proposed site.  Any such well shall be governed by
this agreement and references herein to “Participant” and “SECI” shall refer to
SECI and Participant, respectively.

 

b.              A well shall be proposed by the Parties by mailing to all
working interest owners a proposal identifying the location of the well to be
drilled, the objective(s) to be tested and an AFE.  Parties receiving this well
proposal will have twenty (20) days from the date of receipt to elect to either:
(1) participate as to their working interest in the proposed drilling venture;
or (2) elect not to participate in the proposed drilling venture.  Elections
shall be made in writing to the Party proposing the well.  Failure to timely
elect shall be deemed to constitute an election not to participate in the
proposed drilling venture.  Any Party electing not to participate in the well
shall forfeit all rights in any section located within one (1) mile of the
section line for the applicable spacing unit.  The non-participating party shall
reassign to the participating party all such leasehold working interest that it
owns in the section or spacing unit, as appropriate, at no cost to the
participating party.  Notwithstanding the foregoing, however, in order for any
such forfeiture to occur and be binding on the non-participating party, a rig
capable of drilling the well to total depth must commence drilling the well
within a period of ninety (90) days after the date of the expiration of the
election period. The non-participating party shall not be required to relinquish
lands that are included in a spacing unit for a well in which that party
participated, nor any area that is part of a spacing unit for a well which is
then drilling and in which that party is participating.  Participation elections
in subsequent wells within an established spacing unit shall be subject to the
non-consent provisions of the applicable Joint Operating Agreement.

 

c.               For each well in the Project Area in which Participant elects
to participate or is required to participate by execution hereof, Participant
shall pay its proportionate share of all AFE costs and any other well-specific
project costs on an at-cost basis no later than two (2) business days following
the actual spud date of a well.

 

ARTICLE 8.

Proposals on State Lands

 

a.               For each well that SECI proposes to deepen, SECI will mail to
Participant a proposal identifying the location and objective(s) to be tested
and an AFE.  Participant will have twenty (20) days from the date of receipt to
elect to either: (1) participate with its full working interest in the proposed
operation, or (2) elect not to participate in the proposed operation.  Failure
to timely elect shall be deemed to constitute an election not to participate in
the deepening of such well, and such non-participating party will be subject to
the penalties set out in Article 3.b. herein.

 

ARTICLE 9.
Joint Operating Agreement

 

Except for participation elections and penalties resulting from those elections
on wells which are specifically governed by this Agreement, the drilling of all
jointly owned wells shall

 

4

--------------------------------------------------------------------------------


 

be governed by the form of Joint Operating Agreement (“JOA”), attached hereto as
Exhibit “C,” within the Project Area and shall cover the spacing unit in which
each well is drilled.  In the event of a conflict between the terms of this
Agreement and the JOA, the terms of this Agreement shall prevail.

 

ARTICLE 10.
Funding Obligation — Well Costs

 

a.               As to all wells drilled to a depth to set surface casing for
the purpose of extending State Leases, and in which Participant has elected to
participate in the deepening of such well, SECI shall provide Participant with
written notice of the commencement of deepening of each well and notice of any
required payment for AFE costs.  Participant and SECI shall likewise be
obligated to pay to SECI, or into a drilling contractor’s escrow account if
required, their share of remaining AFE costs through completion no later than
ten (10) days of receipt of notice or two (2) days following the commencement of
deepening operations on any well, whichever is the latter.  Failure to timely
make payment within five (5) days following receipt of written notice of failure
to make such payment may, at SECI’s option, be deemed to constitute a
modification of Participant’s election, and Participant shall be deemed to have
elected not to participate with respect to that operation in the applicable
well.

 

As to all other wells drilled within the Project Area, Participant agrees to
timely remit payment for all wells costs as required pursuant to the terms of
this Agreement.  Failure to timely make any such payment or to make payment
within five (5) days following receipt of written notice of failure to make such
payment shall constitute, at the SECI’s option, an election by Participant not
to participate in the well.  SECI, at its option, may either declare the
Participant to be a non-participating party in the well or require payment of
the amount due from Participant based upon the participation election previously
made by Participant.

 

ARTICLE 11.

Net Revenue Interest

 

Participant shall acquire from SECI a net revenue interest in leasehold acquired
in the Project Area equal to the net revenue interest acquired by SECI, less an
overriding royalty interest of 3% of 8/8ths in favor of SECI, proportionately
reduced to the interest acquired by Participant as to all leasehold other than
State Leases which will be assigned to Participant at a proportionate 79.5% net
revenue interest.  Notwithstanding the foregoing, Participant shall not be
delivered a net revenue interest lease less than 77% unless the net revenue
interest received by SECI is less than 77%, then the net revenue interest
delivered to Participant shall be that received by SECI.

 

ARTICLE 12.
Leasehold

 

SECI shall be responsible for acquiring leases by direct purchase and/or
pursuant to option agreements or other contractual agreements.  Upon completion
of a well in which Participant has participated through completion, SECI shall
assign to Participant its proportionate share of the lease(s) comprising the
spacing unit for the applicable well.  SECI shall be responsible for maintenance
of leases within the Project Area and shall timely remit lease payments, rental
and option extensions when due, and comply with the other obligations of the
lease(s) and option agreements on behalf of Participant.  SECI shall not be
liable for either direct or consequential damages resulting from SECI’s failure
to timely make lease payment, rental or extension payment absent a showing of
negligence, willful misconduct or wanton disregard of responsibilities in the
failure to make such payment.  Participant agrees to bear its proportionate
share of any such payment incurred by SECI on its behalf.

 

ARTICLE 13.
Billings

 

Except as otherwise provided above, billings attributable to Participant’s
interest in leases and operated wells shall be billed and payable pursuant to
the accounting provisions of the applicable JOA.

 

5

--------------------------------------------------------------------------------


 

ARTICLE 14.
AMI

 

An Area of Mutual Interest (AMI) shall be established within the boundaries of
the Project Area.  The AMI shall be for a period of three (3) years from the
date of this Agreement.  Subject only to the specific terms of this Agreement to
the contrary, a Party acquiring an interest in leasehold within the boundary of
the AMI and during its term shall be obligated to offer the leasehold to the
other Party in the proportion that each Party owns in non state lands under this
Agreement. The acquiring party shall give the non-acquiring Party written notice
of all information relevant to the leasehold acquired. The non-acquiring Party
shall have 20 days after receipt of notice from the acquiring Party to elect, in
writing, to participate in such acquisition. Failure to make an election to
participate in the acquisition within the twenty (20) day period shall be deemed
an election to not participate in the acquisition. Should a Party elect not to
take its proportionate share of a leasehold interest, the non-acquiring Party
shall forfeit its right to participate in future leasehold acquisitions in all
sections of land that fall within a 3-mile radius of the lands being acquired in
such leasehold acquisition.

 

ARTICLE 15.
Term

 

The terms of this Agreement shall bind the Parties as to activities on the
leasehold acquired pursuant to this Agreement for the term of each leasehold
interest and any extension or renewal of each leasehold interest, or as to lands
within a producing spacing unit for so long as an applicable JOA remains in
effect within the boundaries of a spacing unit.

 

ARTICLE 16.
Notices

 

All notices required hereunder shall be considered given when delivered
personally, or when received by e-mail, facsimile, or US Mail, properly
addressed as follows:

 

SECI:

 

Slawson Exploration Company, Inc.

Address:

 

727 North Waco, Suite 400

City, ST:

 

Wichita, KS 67203

Phone:

 

(316) 263-3201

Fax:

 

(316) 268-0702

E-mail:

 

cstokes@slawsoncompanies.com

 

 

 

Participant:

 

Voyager Oil & Gas, Inc.

Address:

 

2812 1st Ave. N., Suite 506

City, ST:

 

Billings, MT 59101

Phone:

 

(406) 245-4901

Fax:

 

(406) 245-4914

E-mail:

 

jr.reger@voyageroil.com

 

 

mitch.thompson@voyageroil.com

 

 

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

 

 

Thomas F. Steichen

 

 

Fredrikson & Byron, P.A.

 

 

200 South Sixth Street

 

 

Minneapolis, MN 55402

 

 

Fax: (612) 492-7077

 

 

tsteichen@fredlaw.com

 

ARTICLE 17.
Nature of Agreement

 

The liabilities of the Parties shall be several and not joint or collective and
each Party shall be responsible only for its share of the costs and liabilities
incurred as provided hereunder.  It is not the purpose or intention of this
Agreement to create any partnership, mining partnership,

 

6

--------------------------------------------------------------------------------


 

or association, and neither this Agreement nor the operations hereunder shall be
construed or considered as creating any such legal relationship.

 

ARTICLE 18.
Marketing

 

SECI shall be responsible for marketing 100% of the production from the wells
drilled pursuant to this Agreement, and shall account to Participant for its
proportionate share thereof.  Participant, however, shall have the right to take
and market its production in kind, but in doing so shall also assume the
obligations of disbursing revenue to royalty and any others burden to its
interest.

 

ARTICLE 19.
Operations

 

SECI will be the operator of the Project Area, including drilling, completing
and producing phases of spacing units.  In the event multiple third party
working interest owners exist in a proposed spacing unit for a well, Participant
shall nominate SECI as operator for the spacing unit.

 

ARTICLE 20.

Miscellaneous Provisions

 

b.              Entire Agreement, Amendment.  This Agreement constitutes the
entire agreement between the Parties with respect to the subject matter hereof.
There are no verbal understandings, agreements, representations or warranties
which are not expressly set forth herein.  This Agreement supersedes all prior
agreements and understandings between the Parties, both written and oral. This
Agreement may not be amended, modified, altered, or changed in any respect
except in writing, signed by the Parties hereto.

 

c.               Headings. The paragraph headings of this Agreement are inserted
for convenience only, and should not be considered a part of this Agreement or
used in its interpretation.

 

d.              Jurisdiction.   The Parties may only bring an action to resolve
a dispute with respect to the subject matter hereof in the state or federal
courts located in Denver County, Colorado. Said court shall have exclusive
jurisdiction and each of the Parties submits to the sole jurisdiction of such
court in any such action and waives all defenses relating to improper venue or
personal jurisdiction.

 

e.               No Consequential Damages.  Neither Party shall be entitled to
claim or recover from the other Party, and each Party hereby disclaims, releases
and waives any claim against the other Party for any special, punitive,
exemplary, indirect or consequential damages.

 

f.                 Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the state of Colorado, except with
respect to substantive oil and gas and real property matters which shall be
governed and construed in accordance with the laws of the state of Colorado.

 

g.              Severability. In the event any one or more of the provisions
contained in this Agreement shall for any reason be declared to be invalid,
illegal, unenforceable, or void in any respect, such declaration shall not have
the effect of invalidating or voiding the remainder of this Agreement, and the
parties hereto agree that the part or parts of this Agreement so held to be
invalid, illegal, unenforceable, or void will be deemed to have been stricken
herefrom and the remainder will have the same force and effectiveness as if such
part had never been included herein.

 

h.              Construction.  The Parties acknowledge that each Party and its
counsel have had the opportunity to review and negotiate the terms and
conditions of this Agreement, and that the normal rule of construction to the
effect that any ambiguities are to be construed against the drafting party shall
not be employed in the interpretation of this Agreement or any exhibits or
amendments hereto.

 

7

--------------------------------------------------------------------------------


 

i.                  Counterparts.  This Agreement may be executed in one or more
counterparts and delivered via facsimile or e-mail, each of which shall be
deemed an original, but all of which together shall constitute but one and the
same instrument.  Any signature delivered via facsimile or e-mail shall be
deemed to be an original signature hereto.

 

j.                  Binding Effect.  This Agreement shall inure to the benefit
of and be binding upon not only the Parties hereto, but their respective heirs,
successors, and assigns.

 

k.               Prohibited Encumbrance..  If Participant, after receiving a
recorded leasehold assignment, encumbers, hypothecates, mortgages, or pledges
any or all interests so acquired from SECI, Participant nevertheless expressly
agrees that SECI has a first and prior right of lien and offset against any
revenues payable to Participant to the extent of any delinquent and unpaid
expenses then and thereafter owed to SECI, and Participant expressly agrees that
such first and prior right of lien and offset will be preserved in favor of SECI
in any documents executed by Participant which create an encumbrance.  .

 

l.                  Press Releases.  SECI acknowledges that Participant will be
required to publicly announce this Agreement and file a copy of this Agreement
with the Unites States Securities and Exchange Commission.  Participant and SECI
agree to not release any press release on any well for a term of three
(3) months following the date of completion of fracture stimulation of a well,
unless required by applicable securities disclosure laws or regulations on the
advice of legal counsel. Participant and SECI shall consult with each other with
regard to all press releases and other announcements issued after the date of
execution of this agreement and, except as may be required by applicable laws or
the applicable rules of any governmental agency or stock exchange, Participant
and SECI shall not issue any such press release or other publicity without the
prior written consent of the other Party, which consent shall not be
unreasonably withheld or delayed.

 

Executed effective as of the day and year first above written.

 

 

VOYAGER OIL & GAS, INC.

 

 

 

 

 

 

 

By:

/s/ J.R. Reger

 

 

 

 

Print Name:

James R. (J.R.) Reger

 

 

 

 

Print Title:

CEO

 

 

 

 

Date of Execution:

June 23, 2010

 

 

 

 

 

 

SLAWSON EXPLORATION COMPANY, INC.

 

 

 

 

 

 

By:

/s/ Coni J. Stokes

 

Coni J. Stokes, Vice President

 

 

 

 

Date of Execution:

June 22, 2010

 

8

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit

 

Description

 

 

 

A

 

Project Area

 

 

 

B

 

State Lease Descriptions

 

 

 

C

 

Joint Operating Agreement

 

9

--------------------------------------------------------------------------------


 

[g130861ka01i001.jpg]

 

--------------------------------------------------------------------------------


 

Exhibit “B”

Colorado State Leases

 

 

 

Lessor

 

Lease date

 

Lease desc

 

SEC

 

TWN

 

RNG

 

Gross
acres

 

Surface
Gross
acres

 

Net acres

 

Mineral
interest

 

Lessor Royalty

 

Existing ORRI

 

Expiration

 

1

 

State of Colorado

 

*

 

N2SW:SESW:W2SE:SESE Section 5

 

5

 

9N

 

62W

 

240

 

240

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

2

 

State of Colorado

 

*

 

Lots 1-3 S2NE,NESE Section: 6

 

6

 

9N

 

62W

 

239.44

 

239.44

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

3

 

State of Colorado

 

*

 

NE:NESE Section: 8

 

8

 

9N

 

62W

 

200

 

200

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

4

 

State of Colorado

 

*

 

SW Section: 9

 

9

 

9N

 

62W

 

160

 

160

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

5

 

State of Colorado

 

*

 

All

 

16

 

9N

 

62W

 

640

 

640

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

6

 

State of Colorado

 

*

 

Lots 2-4:E2SW:SWSE Section 18: Township: 9

 

18

 

9N

 

62W

 

243.64

 

243.64

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

7

 

State of Colorado

 

*

 

N2NE:NENW Section: 19

 

19

 

9N

 

62W

 

120

 

120

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

8

 

State of Colorado

 

*

 

W2NW:SENW:N2SW:SESW:S2SE:NWSE Section:20

 

20

 

9N

 

62W

 

360

 

360

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

9

 

State of Colorado

 

*

 

SWNE:NW:NESW:NWSE Section: 28

 

28

 

9N

 

62W

 

280

 

280

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

10

 

State of Colorado

 

*

 

N2NE Section: 29

 

29

 

9N

 

62W

 

80

 

80

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

11

 

State of Colorado

 

*

 

All

 

36

 

9N

 

62W

 

640

 

640

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

12

 

State of Colorado

 

*

 

Lot 2 & 4:SENE:E2SE

 

4

 

9N

 

63W

 

200.9

 

200.9

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

13

 

State of Colorado

 

*

 

NWNE:S2NE:NWSE

 

10

 

9N

 

63W

 

160

 

160

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

14

 

State of Colorado

 

*

 

S2SE

 

11

 

9N

 

63W

 

80

 

80

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

15

 

State of Colorado

 

*

 

N2:NESE

 

13

 

9N

 

63W

 

360

 

360

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

16

 

State of Colorado

 

*

 

All

 

16

 

9N

 

63W

 

640

 

640

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

17

 

State of Colorado

 

*

 

Lots 3 & 4:E2SW:SE

 

18

 

9N

 

63W

 

321.37

 

321.37

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

18

 

State of Colorado

 

*

 

NW:E2SW:SE

 

20

 

9N

 

63W

 

400

 

400

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

19

 

State of Colorado

 

*

 

S2NW:SW:W2SE

 

28

 

9N

 

63W

 

320

 

320

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

20

 

State of Colorado

 

*

 

All

 

36

 

9N

 

63W

 

640

 

640

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

21

 

State of Colorado

 

*

 

NWSW:S2S2

 

28

 

9N

 

64W

 

200

 

200

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

22

 

State of Colorado

 

*

 

NWSW:S2SW

 

34

 

9N

 

64W

 

120

 

120

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

23

 

State of Colorado

 

*

 

All

 

36

 

9N

 

64W

 

640

 

640

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

24

 

State of Colorado

 

*

 

SW:NESE:S2SE

 

4

 

9N

 

65W

 

280

 

280

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

25

 

State of Colorado

 

*

 

All

 

16

 

9N

 

65W

 

640

 

640

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

26

 

State of Colorado

 

*

 

Lot 1:SWNE:NENW:N2SE:SESE

 

18

 

9N

 

65W

 

236.5

 

236.5

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

27

 

State of Colorado

 

*

 

E2

 

36

 

10N

 

61W

 

320

 

320

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

 

--------------------------------------------------------------------------------


 

28

 

State of Colorado

 

*

 

All

 

16

 

10N

 

62W

 

640

 

640

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

29

 

State of Colorado

 

*

 

Lots 1-4:E2SW

 

31

 

10N

 

62W

 

234.44

 

234.44

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

30

 

State of Colorado

 

*

 

SWNE:NENW:SESE

 

32

 

10N

 

63W

 

120

 

120

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

31

 

State of Colorado

 

*

 

All

 

36

 

10N

 

63W

 

640

 

640

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

32

 

State of Colorado

 

*

 

All

 

36

 

10N

 

64W

 

640

 

640

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

33

 

State of Colorado

 

*

 

Lot 1:SENE:E2SE

 

6

 

10N

 

65W

 

161.12

 

161.12

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

34

 

State of Colorado

 

*

 

All

 

16

 

10N

 

65W

 

640

 

640

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

35

 

State of Colorado

 

*

 

All

 

36

 

10N

 

65W

 

640

 

640

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

36

 

State of Colorado

 

*

 

E2

 

14

 

11N

 

65W

 

320

 

320

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

37

 

State of Colorado

 

*

 

All

 

16

 

11N

 

65W

 

640

 

640

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

38

 

State of Colorado

 

*

 

E2E2

 

30

 

11N

 

65W

 

160

 

160

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

39

 

State of Colorado

 

*

 

All

 

36

 

11N

 

65W

 

640

 

640

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

40

 

State of Colorado

 

*

 

Lots 1 & 2:S2N2:S2 (All)

 

2

 

11N

 

66W

 

639.16

 

639.16

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

41

 

State of Colorado

 

*

 

Lots 1-4:S2NE:SENW:E2SW

 

6

 

11N

 

66W

 

493.83

 

493.83

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

42

 

State of Colorado

 

*

 

NE:S2

 

8

 

11N

 

66W

 

480

 

480

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

43

 

State of Colorado

 

*

 

All

 

16

 

11N

 

66W

 

640

 

640

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

44

 

State of Colorado

 

*

 

Lot 1:E2:E2NW

 

18

 

11N

 

66W

 

480.6

 

480.6

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

45

 

State of Colorado

 

*

 

NE

 

20

 

11N

 

66W

 

160

 

160

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

46

 

State of Colorado

 

*

 

E2NW:NWSE

 

32

 

11N

 

66W

 

120

 

120

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

47

 

State of Colorado

 

*

 

All

 

36

 

11N

 

66W

 

640

 

640

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

48

 

State of Colorado

 

*

 

Lots 1 & 2:S2N2:SW:N2SE

 

2

 

11N

 

67W

 

559.76

 

559.76

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

49

 

State of Colorado

 

*

 

Lot 2:S2NW:SW

 

4

 

11N

 

67W

 

322.93

 

322.93

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

50

 

State of Colorado

 

*

 

W2 of Lot 1:Lot 4:SWNE:E2SW:W2SE

 

6

 

11N

 

67W

 

305.86

 

305.86

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

51

 

State of Colorado

 

*

 

E2

 

8

 

11N

 

67W

 

320

 

320

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

52

 

State of Colorado

 

*

 

All

 

10

 

11N

 

67W

 

640

 

640

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

53

 

State of Colorado

 

*

 

All

 

12

 

11N

 

67W

 

640

 

640

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

54

 

State of Colorado

 

*

 

All

 

14

 

11N

 

67W

 

640

 

640

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

55

 

State of Colorado

 

*

 

All

 

16

 

11N

 

67W

 

640

 

640

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

56

 

State of Colorado

 

*

 

Lots 1 & 2:E2:E2W2(All)

 

18

 

11N

 

67W

 

608.2

 

608.2

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

57

 

State of Colorado

 

*

 

N2NE:SENE:NW:NESE

 

22

 

11N

 

67W

 

320

 

320

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

58

 

State of Colorado

 

*

 

All

 

24

 

11N

 

67W

 

640

 

640

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

59

 

State of Colorado

 

*

 

S2 of Lot1:Lot2:SESW:S2SE

 

30

 

11N

 

67W

 

216.36

 

216.36

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

60

 

State of Colorado

 

*

 

SWNW:NWSW:S2SW

 

32

 

11N

 

67W

 

160

 

160

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

 

--------------------------------------------------------------------------------


 

61

 

State of Colorado

 

*

 

All

 

36

 

11N

 

67W

 

640

 

640

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

62

 

State of Colorado

 

*

 

All

 

36

 

12N

 

64W

 

640

 

640

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

63

 

State of Colorado

 

*

 

Lot 2:E2SW(SW)

 

30

 

12N

 

65W

 

157.16

 

157.16

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

64

 

State of Colorado

 

*

 

All

 

36

 

12N

 

65W

 

640

 

640

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

65

 

State of Colorado

 

*

 

Lots1-4:S2N2:S2

 

20

 

12N

 

66W

 

584.99

 

584.99

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

66

 

State of Colorado

 

*

 

W2W2

 

28

 

12N

 

66W

 

160

 

160

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

67

 

State of Colorado

 

*

 

Lots 1 & 2:E2W2:E2

 

30

 

12N

 

66W

 

651.24

 

651.24

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

68

 

State of Colorado

 

*

 

NW:S2

 

32

 

12N

 

66W

 

480

 

480

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

69

 

State of Colorado

 

*

 

All

 

36

 

12N

 

66W

 

640

 

640

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

70

 

State of Colorado

 

*

 

Lot1:S2NE:NESW:NWSE

 

20

 

12N

 

67W

 

176.5

 

176.5

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

71

 

State of Colorado

 

*

 

Lots 1-4:S2N2:N2SW:SWSW:SE

 

22

 

12N

 

67W

 

498.36

 

498.36

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

72

 

State of Colorado

 

*

 

Lots 1-4:S2N2:S2

 

24

 

12N

 

67W

 

533.07

 

533.07

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

73

 

State of Colorado

 

*

 

All

 

26

 

12N

 

67W

 

640

 

640

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

74

 

State of Colorado

 

*

 

All

 

28

 

12N

 

67W

 

640

 

640

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

75

 

State of Colorado

 

*

 

Lots 1 & 2:E2:E2W2(All)

 

30

 

12N

 

67W

 

615.44

 

615.44

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

76

 

State of Colorado

 

*

 

N2NE:SENE:NENW:S2SE

 

32

 

12N

 

67W

 

240

 

240

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

77

 

State of Colorado

 

*

 

N2:SW

 

34

 

12N

 

67W

 

480

 

480

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

78

 

State of Colorado

 

*

 

All

 

36

 

12N

 

67W

 

640

 

640

 

*

 

100.00

%

12.50%

 

5.00%

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

* Confidential treatment has been requested with respect to certain portions of
this exhibit.  Omitted portions have been filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------